Citation Nr: 0416105	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-00 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date prior to January 12, 1993 
for the grant of service connection for disabilities of the 
lumbar spine and the cervical spine.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1943 to October 
1945.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a May 1998 decision of the RO that 
denied entitlement to an effective date prior to January 12, 
1993 for the grant of service connection for disabilities of 
the lumbar spine and the cervical spine.

In a decision promulgated in October 2000, the Board found 
that the criteria for an effective date prior to January 12, 
1993 for the grant of service connection for disabilities of 
the lumbar spine and the cervical spine had not been met, and 
as such, denied the veteran's claim for entitlement to an 
earlier effective date for the grant of service connection 
for disabilities of the lumbar spine and the cervical spine.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In April 2002, the Court ordered that the October 2000 Board 
decision as to the earlier effective date matter be vacated 
and that matter remanded for further proceedings.  
Specifically, the Court ordered that the Board must address, 
in the first instance, whether 38 C.F.R. § 3.400(q)(1)(i) 
applied to the section 7266(a) judicial-appeal period.  The 
case was returned to the Board.  

The case was remanded by the Board to the RO in July 2003 for 
additional development of the record pursuant to the April 
2002 Court order.  The case was thereafter returned to the 
Board.


FINDINGS OF FACT

1.  In a November 1992 Board decision, entitlement to service 
connection for disabilities of the lumbar spine and cervical 
spine was denied.  

2.  In November 1993, the Court affirmed the Board's November 
1992 decision.

3.  During the pendency of the judicial appeal of the Board's 
November 1992 decision to the Court, the Board received the 
veteran's claim along with new and material evidence to 
reopen the issue of entitlement to service connection for 
disabilities of the lumbar spine and cervical spine on 
January 12, 1993.

4.  In a May 1998 rating decision, the RO granted service 
connection for a low back disability and for a cervical spine 
disability, both effective from January 12, 1993, the date of 
the RO's receipt of the veteran's claim to reopen.


CONCLUSION OF LAW

An effective date earlier than January 12, 1993 for the 
grants of service connection for disabilities of the lumbar 
spine and cervical spine is not assignable.  
38 U.S.C.A. §§ 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 
3.400, including 3.400(q)(1)(i), 3.400(q)(1)(ii), 3.400(r) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for an earlier 
effective date for an award of service connection for 
disabilities of the lumbar spine and cervical spine.  
Presently, the effective date assigned for those grants of 
service connection is January 12, 1993, the date of the 
veteran's claim to reopen the issues of entitlement to 
service connection for disabilities of the lumbar spine and 
cervical spine.  

The veteran contends that 38 C.F.R. § 3.400(q)(1)(i) applies 
in this case because the veteran submitted new and material 
evidence during "an appeal period", and as such, the 
effective date should be as if the former decision had not 
been rendered.  The veteran contends that in light of the 
foregoing, an effective date prior to January 12, 1993 is 
assignable for the grants of service connection for 
disabilities of the lumbar spine and cervical spine.  The 
Board has reviewed the veteran's contentions, in conjunction 
with the applicable legal criteria outlined below.  However, 
the Board finds that there is no legal basis for the 
assignment of an effective date prior to January 12, 1993, 
for an award of service connection for disabilities of the 
lumbar spine and cervical spine, and the appeal must be 
denied.

The assignment of effective dates of awards is generally 
governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2003).  
Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection, 
and a claim reopened after final adjudication, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim and a claim reopened after final disallowance, 
"will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (2003).

In the case of the receipt of new and material evidence other 
than service department records within the appeal period or 
prior to an appellate decision, the effective date will be 
assigned as though the former decision had not been rendered.  
38 C.F.R. § 3.400(q)(1)(i) (2003).  However, if the claim is 
received after a final disallowance, then the effective date 
will be the date of receipt of the new claim or the date when 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2003).

Section 3.400 further states that the effective date of a 
reopened claim will be the date of receipt of the claim, or 
the date when entitlement arose, whichever is later, except 
as provided in § 20.1304(b)(1).  38 C.F.R. § 3.400(r) (2003) 
(emphasis added).

New and material evidence received prior to the expiration of 
the appeal period, or prior to the appellate decision if a 
timely appeal has been filed (including evidence received 
prior to an appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans Appeals 
without consideration in that decision in accordance with the 
provisions of § 20.1304(b)(1) of this chapter), will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period.  38 
C.F.R. § 3.156(b) (2003).

A decision by the Board is final unless the Chairman of the 
Board orders reconsideration of the matter on appeal.  38 
U.S.C.A. § 7103(a) (West 2003); 
38 C.F.R. § 20.1100 (2003).  Except when new and material 
evidence is submitted, a claim that is disallowed by the 
Board may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 2002).  If new and material 
evidence is submitted with respect to a claim which has been 
disallowed, the Secretary may reopen and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

In the present case, the veteran's claim for service 
connection for disabilities of the lumbar spine and cervical 
spine was denied by the Board in a decision dated in November 
1992, and that decision was ultimately affirmed by the Court 
in a November 1993 Court Order.  The fact that the veteran 
submitted new and material evidence in conjunction with his 
claim to reopen the issue of service connection in January 
1993, during the appeal period to the Court, is not relevant 
to the assignment of an effective date based on his current 
application of January 12, 1993.  See Washington v. Gober, 10 
Vet. App. 391, 393 (1997).  "Unless an exception provides 
otherwise, and in this case none does, an award of VA 
benefits may not have an effective date earlier than the date 
VA received the particular application for which the benefits 
were granted."  Id.

As noted herein above, in a January 1992 rating decision, the 
RO denied service connection for disabilities of the lumbar 
spine and cervical spine based on a finding that new and 
material evidence had not been submitted to reopen the claim.  
The Board subsequently issued a decision in November 1992 
which determined that new and material evidence had been 
submitted sufficient to reopen the claim, but thereafter 
denied the veteran's claim of service connection for 
disabilities of the lumbar spine and the cervical spine on 
the merits.  The November 1992 Board decision is a final 
decision.  38 U.S.C.A. § 7104 (West 2002).  The veteran 
appealed this decision to the Court.

Then, in January 1993, VA received a statement from the 
veteran, requesting that his claim for service connection for 
disabilities of the lumbar spine and cervical spine be 
reopened.  In support of this claim, the veteran submitted 
additional medical evidence.  In the meantime, the Court 
affirmed the Board's November 1992 denial of service 
connection.  The veteran's January 1993 claim to reopen was 
denied by rating decision in May 1994.  However, the veteran 
appealed to the Board, and ultimately, in a May 1998 
decision, the RO, in effect, reopened the claim and granted 
service connection for disabilities of the lumbar spine and 
the cervical spine, effective on January 12, 1993, the date 
of the veteran's claim to reopen.

The veteran argues that the language of 38 C.F.R. § 3.400 
(q)(1)(i) which refers to an appeal period or prior to 
appellate decision, applies to the judicial appeal period 
pending after a final Board decision that has been appealed 
to the Court, as well as to the appeal period pending after 
the issuance of a RO rating decision.  As such, the veteran 
asserts that the effective date should be "as though the 
former decision had not been rendered."  See 38 C.F.R. 
§ 3.400 (q)(1)(i) (2003).

The Board disagrees with this interpretation of the 
regulations.  At the outset, the Board notes that the wording 
of 38 C.F.R. § 3.400(q)(1)(i) (2003) "within the appeal 
period or prior to an appellate decision" refers only to the 
appeal of a RO decision to the Board, and it does not refer 
to the judicial appellate period from the Board to the Court.  
This is because a rating decision, if timely appealed, does 
not become "final" until the end of the appeal period.  
Conversely, a Board decision, whether appealed to the Court 
or not, becomes final on the day it is date stamped and 
dispatched.  It therefore follows that if new and material 
evidence is submitted during the appeal period [to the 
Board], the effective date will be as though the former 
[rating] decision had not been rendered.  This is possible 
because the rating decision in question would not have been 
considered a final decision during the pendency of the 
appeal.  In contrast, however, a Board decision is considered 
a final decision immediately upon dispatch, and therefore it 
is not possible to ever consider a former Board decision as 
having never been rendered, unless it is thereafter vacated 
by the Court.  

In this regard, the Board notes that the language of 38 
C.F.R. § 3.400(q)(1)(i) has not been modified since its 
inception as noted in the Federal Register from 1961.  See 26 
Fed. Reg. 1593 (1961).  As such, it is clear that the 
language used in 
38 C.F.R. § 3.400(q)(1)(i) was not intended to apply to the 
judicial appeal period from the Board to the Court since this 
language was drafted several decades prior to the existence 
of the Court.  

In Muehl v. West, 13 Vet. App. 159 (1999), the Court 
addressed the issue of when new and material evidence is 
submitted before the end of an appeal period in connection 
with an unappealed rating decision.  In Muehl, nonservice-
connected pension benefits had eventually been granted, and 
the issue was the effective date of the grant.  Id. at 159- 
61.  The Board had held that the submission of Social 
Security Administration (SSA) records within one year of an 
unappealed rating decision on the issue of entitlement to 
nonservice-connected pension benefits was a new claim for 
benefits and that the date of receipt of the records governed 
the determination of the effective date for the grant of 
benefits.  Id.  The Court indicated that the SSA records were 
new and material evidence on the issue of entitlement to 
nonservice-connected pension benefits, and held that when new 
and material evidence has been submitted prior to the 
expiration of the appeal period, it will be considered as 
having been filed in connection with the claim that was 
pending at the beginning of the appeal period.  Id. at 161.  
The Court determined that since new and material evidence had 
been received within the appeal period, the previous rating 
decision denying nonservice-connected pension benefits was 
not final, and that the effective date for the grant of 
benefits was based on the date of receipt of the claim that 
was denied in the unappealed rating decision.  Id. at 161-62.

The facts in Muehl illustrate the proper interpretation of 38 
C.F.R. § 3.400(q)(1)(i) (2003).  In other words, the intent 
of the regulation was to apply to appeals pending before the 
Board, and not to judicial appeals to the Court.  

As noted herein above, Board decisions are final decisions, 
and therefore new and material evidence submitted after a 
Board decision (whether during an appeal pending at the Court 
or not) can never be used to nullify a prior Board decision, 
unless that Board decision is later vacated by the Court.  
That was not the case here.  

Moreover, it is undisputed that the veteran filed his claim 
to reopen on January 12, 1993, and the regulations 
unambiguously state that the effective date of an award 
granted on the basis of receipt of new and material evidence 
received after final disallowance is the date of receipt of 
new claim or date entitlement arose, whichever is later.  In 
other words, an award of service connection on a new and 
material evidence basis may not be made effective prior to 
receipt of the claim to reopen.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) (2003).

In light of the foregoing, an effective date earlier than 
January 12, 1993, is not warranted in this case under VA 
regulations governing effective dates for awards based on a 
reopened claim after a final disallowance.  38 U.S.C.A. § 
5110(a) (West 2002); 38 C.F.R. § 3.400(r) (2003).

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  

The regulations implementing the VCAA are published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and have since 
been codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2003).  Except as specifically noted, the new 
regulations are effective November 9, 2000.

However, as disposition of the developed issue on appeal in 
this case involves not a disputed question of fact, but 
rather a matter of law, further evidentiary development is 
not required in this case.  In this case, because the law and 
not the evidence is dispositive, the changes made by the VCAA 
as to evidentiary development are not applicable.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that 
the VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).

In the circumstances of this case, to remand the case with 
regard to the developed issue would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  On review, the Board finds that VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

In a case such as this one, where the law and not the facts 
are dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to an effective date earlier than January 12, 
1993 for a grant of service connection for disabilities of 
the lumbar spine and cervical spine is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



